DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-12, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2013/0255101).
As for claims 1-3, 6 and 9, Lee shows a method of detecting an extreme thermal event in a dryer appliance, the dryer appliance comprising a cabinet, a drum rotatably mounted within the cabinet, a heating system upstream of the drum, and an outlet duct downstream of the drum (fig. 2), the method comprising: monitoring a temperature at the outlet duct of the dryer appliance (97, [0081]); determining a temperature gradient of the monitored temperature at the outlet duct of the dryer appliance (abstract, rate of temperature change); detecting the extreme thermal event based on the determined temperature gradient (abstract, [0123], invention seeks to prevent a fire by early sensing of an extreme thermal event); and completely shutting down the dryer appliance after detecting the extreme thermal event [0105]; wherein determining the temperature gradient comprises calculating the difference between a current temperature at the outlet duct of the dryer appliance and a previous temperature at the outlet duct of the dryer appliance (claim 39); wherein the previous temperature at the outlet duct of the dryer appliance is chronologically separated from the current temperature by a predetermined time period (claim 39, rate of change is a chronological comparison of values over time); wherein detecting the extreme thermal event based on the determined temperature gradient comprises comparing a current value of the temperature gradient to a threshold and detecting the extreme thermal event based on the current value of the determined temperature gradient exceeding the threshold (claim 39, current rate of change in comparison to a threshold value); wherein monitoring the temperature at the outlet duct of the dryer appliance comprises continuously measuring an air temperature in the outlet duct of the dryer appliance with a thermistor in the outlet duct (abstract, rate of change is a continuous reading, [0039]).
As for claims 10- 12, 15 and 18, Lee shows a dryer appliance operable to detect an extreme thermal event therein, the dryer appliance comprising: a cabinet; a drum rotatably mounted within the cabinet, the drum defining a chamber for the receipt of articles for drying (fig. 2); a heating system fluidly coupled to the drum whereby heated air flows from the heating system to the chamber of the drum for drying of articles therein (70, fig. 2); an outlet duct fluidly coupled to the drum downstream of the chamber (50, fig. 2); and a controller (112), the controller configured to: monitor a temperature at the outlet duct (97, [0081]); determine a temperature gradient of the monitored temperature at the outlet duct (claim 39); detect the extreme thermal event based on the determined temperature gradient (abstract, [0123], invention seeks to prevent a fire by early sensing of an extreme thermal event); and completely shut down the dryer appliance after detecting the extreme thermal event [0105]; wherein the controller is configured to determine the temperature gradient by calculating the difference between a current temperature at the outlet duct of the dryer appliance and a previous temperature at the outlet duct of the dryer appliance (claim 39, rate of change); wherein the previous temperature at the outlet duct of the dryer appliance is chronologically separated from the current temperature by a predetermined time period, the predetermined time period stored in a memory of the controller (claim 39, rate of change is a chronological comparison of values over time); wherein the controller is configured to detect the extreme thermal event based on the determined temperature gradient by comparing a current value of the temperature gradient to a threshold and detecting the extreme thermal event based on the current value of the determined temperature gradient exceeding the threshold (abstract, [0123], claim 39, invention seeks to prevent a fire by early sensing of an extreme thermal event); wherein the controller is configured to monitor the temperature at the outlet duct of the dryer appliance by continuously measuring an air temperature in the outlet duct of the dryer appliance with a thermistor in the outlet duct (abstract, rate of change is a continuous reading, [0039])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 3 and 12 above, and further in view of Subramanian (US 2022/0086337).
Lee discloses the claimed invention except for expressly disclosing the predetermined time period is N seconds, and wherein N is a whole number; wherein the predetermined time period is between about three seconds and about ten seconds; wherein the predetermined time period stored in the memory of the controller is N seconds, and wherein N is a whole number; wherein the predetermined time period stored in the memory of the controller is between about three seconds and about ten seconds. Subramanian teaches the predetermined time period is N seconds, and wherein N is a whole number [0049]; wherein the predetermined time period is between about three seconds and about ten seconds ([0049], 1.8 seconds is disclosed as an appropriate non-whole number time, which would round to either 1 or 2 seconds wherein a whole number is used); wherein the predetermined time period stored in the memory of the controller is N seconds, and wherein N is a whole number [0049]; wherein the predetermined time period stored in the memory of the controller is between about three seconds and about ten seconds ([0049], 1.8 seconds is disclosed as an appropriate non-whole number time, which would round to either 1 or 2 seconds wherein a whole number is used) in order to provide a convenient uniform and short period to calculate the rate of change.  Lee would benefit equally from providing a convenient uniform and short period to calculate the rate of change. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Lee with the predetermined time period is N seconds, and wherein N is a whole number; wherein the predetermined time period is between about three seconds and about ten seconds; wherein the predetermined time period stored in the memory of the controller is N seconds, and wherein N is a whole number; wherein the predetermined time period stored in the memory of the controller is between about three seconds and about ten seconds as taught by Subramanian in order to provide a convenient uniform and short period to calculate the rate of change. 
Examiner notes that Subramanian is not in the same field of drying as applicant’s invention, but solutions involving numerical values and analysis span the mechanical and electrical arts in particular. Using a finite sampling of whole number values is beyond obvious, more often being the necessary scenario of using discreet units of anything in small, non-zero amounts. While it is possible to work with non-whole numbers, it is far more convenient and conventional to use whole numbers.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 10 above, and further in view of Cho (US 2012/0154947).
Lee discloses detecting the extreme thermal event based on the determined temperature gradient (abstract); wherein the controller (112) is configured to detect the extreme thermal event based on the determined temperature gradient (abstract) and the claimed invention except for comparing a moving summation of the gradient to a threshold and detecting the extreme event based on the moving summation of the determined gradient exceeding the threshold; comparing a moving summation of the gradient to a threshold and detecting the extreme event based on the moving summation of the determined gradient exceeding the threshold. Cho teaches comparing a moving summation of the gradient to a threshold and detecting the extreme event based on the moving summation of the determined gradient exceeding the threshold [0009]; comparing a moving summation of the gradient to a threshold and detecting the extreme event based on the moving summation of the determined gradient exceeding the threshold [0009] in order to provide an additional analysis to detect a defect. Lee would benefit equally from an additional analysis to detect a defect for improved process control. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Lee with comparing a moving summation of the gradient to a threshold and detecting the extreme event based on the moving summation of the determined gradient exceeding the threshold; comparing a moving summation of the gradient to a threshold and detecting the extreme event based on the moving summation of the determined gradient exceeding the threshold as taught by Cho in order to an additional analysis to detect a defect. 
Examiner notes that Cho does not relate to laundry dryers. However, Cho’s use of statistical analysis solves the same problem as applicant. Statistical methods, such as a moving summation, are well known and used in most all arts examiner is aware of.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 10 above, and further in view of Cook (US 2017/0053520).
Lee discloses detecting the extreme thermal event based on the determined temperature gradient (abstract); the controller (112) is configured to detect the extreme thermal event based on the determined temperature gradient (abstract) and the claimed invention except for determining a total cumulative length of time the temperature has exceeded a threshold and detecting the extreme thermal event based on the total cumulative length of time the temperature has exceeded the threshold being greater than a cumulative time threshold; wherein by determining a length of time the temperature has exceeded a threshold and detecting the extreme thermal event based on the length of time the temperature has exceeded the threshold being greater than a time limit. Cook teaches determining a total cumulative length of time the temperature has exceeded a threshold and detecting the extreme thermal event based on the total cumulative length of time the temperature has exceeded the threshold being greater than a cumulative time threshold [0042]; wherein by determining a length of time the temperature has exceeded a threshold and detecting the extreme thermal event based on the length of time the temperature has exceeded the threshold being greater than a time limit [0042] in order to provide another method of detecting a fire. Lee would benefit equally from providing another method of detecting a fire for increased product effectiveness. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Lee with determining a total cumulative length of time the temperature has exceeded a threshold and detecting the extreme thermal event based on the total cumulative length of time the temperature has exceeded the threshold being greater than a cumulative time threshold; wherein by determining a length of time the temperature has exceeded a threshold and detecting the extreme thermal event based on the length of time the temperature has exceeded the threshold being greater than a time limit as taught by Cook in order to provide another method of detecting a fire for increased product effectiveness. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762